UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 99-0364697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) 011-86-771-2020000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS Indicatethe number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As ofNovember 14, 2015, there were 15,812,191 shares of $0.001 par value common stock issued and outstanding. 2 FORM 10-Q TONGJI HEALTHCARE GROUP, INC. INDEX Page PART I. Financial Information 4 Item 1. Financial Statements (Unaudited). 4 Condensed Consolidated Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014. 5 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) for theThree and nine Months Ended September 30, 2015 and 2014 (Unaudited). 6 Condensed Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2015 and 2014(Unaudited). 7 Notes to Condensed Consolidated Financial Statements as of September 30, 2015 (Unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 27 PART II. Other Information 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. Mine Safety Disclosures. 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The unaudited condensed consolidated financial statements of registrant as of September 30, 2015 and December 31, 2014 and for the nine months ended September 30, 2015 and 2014 follow. The condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 4 TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2015 December 31, 2014 (Audited) ASSETS Current Assets Cash $ $ Accounts receivable, net Due from related parties Medical supplies Prepaid expenses and other current assets Total Current Assets Equipment, net Construction in progress Deposits Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payable Current portion of capital lease payable Total Current Liabilities Settlement payable Capital lease payable - Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding - - Common stock; $0.001 par value, 50,000,000 shares authorized and 15,812,191 shares issued andoutstanding as of September 30, 2015 and December 31, 2014 respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONSAND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30 For the Nine Months Ended September 30 OPERATING REVENUE In-patient service revenue $ Out-patient service revenue Total operating revenue OPERATING EXPENSES Administrative expenses Depreciation and amortization expenses Medicine and supplies Other operating expenses Salary and fringes Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Other income Interest expense, net ) Total Other Expense ) LOSS BEFORE INCOME TAXES ) Provision for income taxes - - - NET LOSS ) OTHER COMPREHENSIVE INCOME Foreign currency translation gain (loss) ) NET COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net loss per common stock-Basic and Diluted $ ) $ ) $ ) $ ) Weighted average common stock outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TONJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS PERIOD ENDED SEPTEMBER 30, (UNAUDITED) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to Net cash provided by (used in) operating activities: Depreciation and amortization expense Stock option expense - Increase/(decrease)in operating assets and liabilities: Accounts receivable Medical supplies Prepaid expense and other current assets Deposit 27 Accounts payable and accrued expenses Other payables ) ) Settlement liability Net Cash Provided by (Used in) Operating Activities ) Investing activities: Acquisitions of equipment - ) Construction in progress ) ) Due from related parties Net Cash Used in Investing Activities ) ) Financing activities: Capital lease - ) Due to related parties Net Cash Provided by Financing Activities Effects of foreign currency translation ) ) Net increase (decrease) in Cash ) Cash-Beginning of Period Cash-Ending of Period $ $ Cash Paid During the Year for: Income taxes $
